MEMORANDUM **
Celestino Aguilar-Delgado appeals from the 46-month sentence imposed by the district court following his guilty plea to illegal reentry after deportation, in violation of 8 U.S.C. § 1326(a). We have jurisdiction under 28 U.S.C. § 1291. We review for reasonableness sentences imposed after United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), see United States v. Rodriguez-Rodriguez, 441 F.3d 767, 769 (9th Cir.2006), and we affirm.
Aguilar-Delgado contends that his sentence was unreasonable because the district court failed to appropriately consider sentencing factors under 18 U.S.C. § 3553(a) that would have resulted in a more mitigated sentence. Our review of the record shows that the district court gave sufficient consideration to the sentencing goals and factors set forth in § 3553(a), and gave reasons why the specific sentence imposed was warranted in this case. See Rodriguez-Rodriguez, 441 F.3d at 771 (affirming sentence as reasonable where the record shows the district court considered the § 3553(a) factors and imposed a sentence that was sufficient but no greater than necessary to comply with § 3553(a)). Accordingly, the district court did not act unreasonably in imposing the sentence.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.